Citation Nr: 0801268	
Decision Date: 01/11/08    Archive Date: 01/22/08	

DOCKET NO.  06-39 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus. 

2.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, to include as secondary 
to service-connected diabetes mellitus. 

3.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities, to include as secondary 
to service-connected diabetes mellitus. 

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from December 1965 to December 
1967.  This included time in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Albuquerque, New Mexico.

In accordance with the provisions of 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2007), this case has been 
advanced on the Board's docket for good cause shown.

The appeal is REMANDED to the RO by way of the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran should further action be required.


REMAND

A review of the evidence of record with regard to the 
veteran's psychiatric status reveals a principal psychiatric 
diagnosis of PTSD.  However, the record also shows there has 
been no attempt whatsoever to verify any of the veteran's 
claimed stressors by contacting the U.S. Army and Joint 
Services Records Research Center (JSRRC).  Additionally, the 
veteran's service personnel records are not in the claims 
file.  The personnel records are of particular interest 
because at the time of the hearing before the undersigned in 
July 2007, the veteran testified that while in Vietnam he was 
assigned to the 589th Engineer Combat Battalion (Transcript, 
page 5).  He referred to exposure to enemy fire, especially 
between September and November 1967 (Transcript, page 11).  
However, the veteran's DD-214 (Report of Transport or 
Discharge) reveals that his last major command in Vietnam was 
with Company D, 84th Engineer Battalion, APO 96238.  
Clarification is required in order to determine exactly what 
unit the veteran was assigned to while serving in Vietnam, 
especially in the latter part of 1967.

With regard to the claim for service connection for 
hypertension, claimed primarily as secondary to service-
connected diabetes mellitus, a review of the record reveals 
that at the time of a VA general medical examination of the 
veteran in September 2004, a pertinent diagnosis was made of 
hypertension.  The examiner stated it was not caused by 
diabetes II.  The examiner indicated the rationale was that 
there was no "nephropathy."  Additional evidence of record 
includes the report of a December 2005 hypertension 
examination of the veteran by VA.  It was noted the veteran 
had been diagnosed as hypertensive in 1992 and was placed on 
medication at that time.  A current diagnosis was given as 
hypertension.  The examiner stated this was "not caused by or 
a result of diabetes mellitus."  Again, the examiner stated 
there was no nephropathy at the present at the present time.  
However, in an October 2006 statement, a VA physician 
reported he had been seeing the veteran for the past two 
years for multiple medical problems with diagnoses that 
included hypertension.  The examiner indicated the veteran's 
diabetes had been getting worse over time and was now 
affecting his kidneys and his heart.  The examiner stated 
that in his opinion the veteran had diabetic nephropathy and 
heart arrhythmias that were "more likely than not caused by 
his [the veteran] military service.  I say this with 
reasonable medical probability greater than 50 percent."  The 
examiner did not opine as to the etiology of the veteran's 
hypertension.

With regard to the claim for service connection for 
peripheral neuropathy, the evidence of record includes an 
April 2006 statement from the veteran's principal treating 
physician at the VA Outpatient Clinic in Gallup, New Mexico.  
He stated that the veteran "has all complications from 
diabetes like neuropathy/nephropathy."  Other evidence of 
record, however, includes a report of a December 2005 
diabetes examination of the veteran.  At that time the 
veteran denied any neurologic symptoms.  Neurologic 
examination was entirely normal.  It was stated examination 
of the extremities was within normal limits.  The diagnosis 
was diabetes mellitus "without any complications at this 
time."  The undersigned believes that a special neurological 
examination would be helpful in determining whether the 
veteran indeed has peripheral neuropathy of the upper and/or 
lower extremities.

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  VA should contact the veteran and 
request that he be more specific in 
recalling his claimed stressful 
experiences in Vietnam in late 1967.  He 
should be asked to be as specific as 
possible with regard to any details 
regarding any stressful experiences.  He 
should indicate the location and 
approximate time (within a two-month date 
range) of any particular stressful event 
or events in question, and his unit of 
assignment at the time the stressful 
event occurred.  He should be asked to 
specify whether he recalls having been 
assigned to Company D of the 84th 
Engineer Battalion while serving in 
Vietnam.  He should also be asked to 
confirm that he was assigned to the 589th 
Engineer Battalion (Combat) while serving 
in Vietnam.  He should be informed that 
this information is vital in obtaining 
supportive evidence of his stressful 
events and that not providing as complete 
a response as possible may result in a 
denial of his claim.  He should also be 
asked to submit copies of any military 
records in his possession.

2.  Thereafter, VA should report the 
stressors claimed by the veteran, and 
request that JSRRC provide any available 
information that might corroborate the 
veteran's alleged inservice stressors.  
If the veteran himself fails to identify 
a two-month time frame, the JSRRC should 
be asked to provide records pertaining to 
the activities of Company D, 84th 
Engineer Battalion and the 589th Engineer 
Battalion (Combat) in October and 
November 1967.  A command chronology or 
any information with regard to the 
activities of both units during that time 
frame should be obtained and associated 
with the claims folder.  If no records 
are available, a formal unavailability 
memorandum should be entered into the 
claims file, and the veteran should be so 
informed in writing.

3.  Thereafter, if credible supporting 
evidence of any claimed stressor is 
obtained, VA should schedule the veteran 
for a comprehensive psychiatric 
examination.  The claims folder and a 
copy of this REMAND must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examination report should include any 
diagnostic tests or studies such as 
psychological testing that are deemed 
necessary for an adequate assessment.  If 
the evaluation results in a diagnosis of 
PTSD, the examiner should specify 
(1) whether each alleged stressor found 
by the RO to be established by the 
evidence of record is sufficient to 
produce PTSD; (2) whether the criteria to 
support a diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between current symptomatology and 
one or more of the inservice stressors 
found to be established by the record and 
found to be sufficient to produce PTSD.  
Any opinion expressed by the examiner 
should be accompanied by a complete 
rationale.  The claims file, to include a 
copy of this REMAND, and any information 
provided by the JSRRC, must be provided 
to the examiner for review in conjunction 
with the examination.  

4.  The veteran should be accorded an 
appropriate compensation and pension 
examination to determine the nature and 
etiology of any current hypertension.  
The claims file must be made available to 
the examiner for review in conjunction 
with the examination.  Following the 
examination, the examiner should express 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or more) that any current hypertension is 
related to the veteran's 
service-connected diabetes mellitus.  The 
complete rationale for any opinion 
expressed should be provided. 

5.  The veteran should also be accorded 
an appropriate compensation and pension 
examination to determine the nature and 
etiology of his claimed peripheral 
neuropathy of the upper and/or lower 
extremities.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.  
Following the examination, the examiner 
should express an opinion as to whether 
the veteran has peripheral neuropathy 
involving either both of the upper and 
lower extremities.  If current disability 
exists, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that any current peripheral 
neuropathy is due to the veteran's 
service-connected diabetes mellitus.  The 
complete rationale for any opinion 
expressed should be provided.

6.  VA should then review the claims file 
and undertake any additional actions 
deemed necessary to comply with the 
provisions of the Veterans Claim 
Assistance Act of 2000.  When VA is 
satisfied that the record is complete and 
that all requested actions have been 
accomplished, the claims must be 
readjudicated on the basis of all 
relevant evidence of record.  If the 
determination remains adverse to the 
veteran in any respect, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case.  The records should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The purpose of this REMAND is to ensure a complete record for 
appellate review and to assist the veteran with development 
of evidence in connection with his claims.  The Board 
intimates no opinion, either legal or factual, as to any 
final outcome warranted with regard to any issue.  The 
veteran is advised of the importance of providing more 
specific information with regard to his alleged stressful 
experiences in Vietnam and he is also informed that any 
examinations requested as a result of this REMAND are deemed 
necessary to evaluation his claims.  Any failure without good 
cause to report for examinations or to provide more detailed 
information could result in a denial of the claims.  
38 C.F.R. § 3.655 (2007).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHAEL PAPPAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



